C. D. Ponce. Desahucio en precario.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, la corte inferior dictó sentencia en este caso el día 9 de septiembre de 1942 declarando con lugar la demanda y dicha sentencia fué notificada al demandado y copia de la notificación ar-chivada en los autos en la misma fecha;
Por CUANTO, el demandado radicó su escrito de apelación para ante esta Corte el día 15 de septiembre de 1942, o sea seis días después de haber sido notificado de la sentencia;
Por cuanto, el demandado apelante no ha radicado la fianza de apelación que requiere el artículo 631 del Código de Enjuiciamiento Civil (Art. 12 de la Ley de Desahucio) en estos casos;
Por Cuanto, fundado en estos hechos que han quedado compro-bados por la certificación expedida por el secretario interino de- la Corte de Distrito de Ponce, el apelado radicó ante esta Corte una moción solicitando la desestimación del recurso, habiéndose opuesto el apelante por escrito sin exponer razón alguna que controvierta los hechos antes expuestos;
Por cuanto, a la audiencia del día 21 de diciembre de 1942 seña-lada para oír a las partes ninguna de ellas compareció,
Por tanto, vistos los autos del caso, la ley y la jurisprudencia aplicables, se declara con lugar la moción de la apelada y se desestima el recurso.